Citation Nr: 1214759	
Decision Date: 04/24/12    Archive Date: 05/03/12

DOCKET NO.  10-08 353A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for the residuals of traumatic brain injury (TBI).

2.  Entitlement to service connection for a heart disability, to include hypertension, ischemic heart disease, and coronary artery disease, to include as being secondary to exposure to chemical dioxins.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The appellant served on active duty in the US Army from November 1967 to November 1969.  Said service included a tour-of-duty in the Republic of South Vietnam.  

This appeal to the Board of Veterans' Appeals, hereinafter the Board, arises from January 2009, March 2010, and December 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  IN conjunction with his claim for benefits, the appellant proffered testimony before the undersigned Veterans Law Judge (VLJ) via a videoconference hearing in January 2012.  A transcript of that hearing was prepared and has been included in the claims folder for review.  

The Board would note that in October 2011, the RO informed the appellant that he had not timely perfected his appeal with respect to the issue involving a cardiac disability.  The RO informed the appellant that after the RO sent a statement of the case to him in June 2011, the appellant had until August 27, 2011, to perfect his appeal.  Because the perfection of the appeal was not received until September 19, 2011, the perfection of the appeal was considered as untimely.  

Nevertheless, the Board is cognizant of the holding in Percy v. Shinseki, 23 Vet. App. 37 (2009), which distinguished the issues of a timely notice of disagreement versus a timely substantative appeal.  In that case, the United States Court of Appeals for Veterans Claims, hereinafter the Court, confirmed that the absence of a timely notice of disagreement is a jurisdictional bar to consideration of an appellant's claim.  However, the Court also found that an untimely substantative appeal is not a jurisdictional bar to consideration of an appellant's claim, and that the RO and the Board may accept a substantative appeal even if it is not timely.  In Percy, the Court specifically found that, because the RO never addressed the issue of timeliness in the statement of the case, and because the appellant was not informed that there was a timeliness issue until his claim was before the Board, the RO had essentially waived any objections it might have offered to the timeliness, and had implicitly accepted the appellant's appeal.  

In this instance, although the appellant failed to submit a timely substantative appeal, the Board accepted testimony from the appellant with respect to both issues noted on the front page of this action.  More specifically, the Board sought information from the appellant concerning his cardiac claim including a history of treatment, the symptoms produced by the claimed disability, etcetera.  Accordingly, the Board finds that the tenets of Percy apply, the Board has accepted jurisdiction of the aforementioned issue, and the Board will proceed with its adjudication.  

The  issue of entitlement to an increased evaluation for PTSD, currently rated as 50 percent disabling, has been raised by the record, but it has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over this issue, and it is referred to the AOJ for appropriate action.  

The issue of entitlement to service connection for a heart disability, to include hypertension, ischemic heart disease, and coronary artery disease, to include as being secondary to exposure to chemical dioxins is addressed in the REMAND portion of the decision below and it is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

The medical evidence of record is against a finding that the appellant suffers from the residuals of a traumatic brain injury. 



CONCLUSION OF LAW

The medical evidence of record is against a finding that the appellant has traumatic brain injury residuals.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. § 3.303 (2011).  
 

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act (VCAA).

The appellant has come before the VA asking that service connection be granted for the residuals of traumatic brain injury.  The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011). 

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(b) (2011); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) must ask the claimant to provide any evidence in her or his possession that pertains to the claim in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a claimant before the initial unfavorable AOJ decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006). 

In March 2006, the United States Court of Appeals for Veterans Claims, hereinafter the Court, issued a decision in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include:  1) appellant status; 2) existence of a disability; (3) a connection between the appellant's service and the disability; 4) degree of disability; and 5) effective date of the disability.  The Court held that upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  Further, this notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. 

VA satisfied its duty to notify by means of a letter sent to the appellant in December 2008 from the agency of original jurisdiction (AOJ).  This letter informed the appellant of what evidence was required to substantiate the claim for service connection and of his, and VA's, respective duties for obtaining evidence.  The appellant was also asked to submit evidence and/or information in his possession to the AOJ.  Additionally, the appellant was provided with Dingess notice via the letter that was sent to him by the RO.  Because this notice was provided, the Board finds no prejudice to the appellant in further proceeding with the issuance of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the Board addresses a question that has not been addressed by the agency of original jurisdiction, the Board must consider whether the appellant has been prejudiced thereby). 

Additionally, VA has a duty to obtain a medical examination or opinion when such examination or opinion is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002 & Supp. 2011).  Such an examination was accomplished in December 2009, and the results from that examination have been included in the claims folder for review.  The opinion involved a review of the claims folder and the appellant's available service medical treatment records.  Moreover, the examiner was able to talk with and examine the appellant prior to annotating his findings with respect to the appellant's purported disability.  Therefore, the Board finds that the examiner's opinion is appropriate for rating purposes in this particular case.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (affirming that a medical opinion is adequate if it provides sufficient detail so that the Board can perform a fully informed evaluation of the claim).  Given the foregoing, the Board finds that the VA has substantially complied with the duty to obtain the requisite medical information necessary to make a decision on the appellant's claim. 

Moreover, the appellant was given the opportunity to present evidence and testimony before the RO and the Board.  Additionally, the appellant was given notice that the VA would help him obtain evidence but that it was up to the appellant to inform the VA of that evidence.  During the course of this appeal, the appellant has proffered documents and statements in support of his claim.  It seems clear that the VA has given the appellant every opportunity to express his opinions with respect to the issue now before the Board and the VA has obtained all known documents that would substantiate the appellant's assertions. 

Accordingly, the Board finds that the essential fairness was maintained in this case as the claimant has demonstrated actual knowledge of the evidence, which was needed to establish the claim, and since VA has obtained all relevant evidence.  The claimant demonstrated an understanding of the evidence required to substantiate the claim for service connection.  In sum, the claimant was provided the information necessary such that any defective predecisional notice error was rendered non-prejudicial in terms of the essential fairness of the adjudication.  Thus, the Board finds that although there may be a VCAA deficiency (and this has not been claimed either by the appellant or his representative), the evidence of record is sufficient to rebut this presumption of prejudice as the record shows that this error was not prejudicial to the claimant and the essential fairness of the adjudication process in this case was preserved. 

As there is no indication that any failure on the part of VA to provide additional notice of assistance reasonably affects the outcome of this case, the Board finds that such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  As such, the appellant's procedural rights have not been abridged, and the Board will proceed with appellate review.  Bernard v. Brown, 4 Vet. App. 384, 393 (1993).  

II.  Entitlement to Service Connection.

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a pre-existing injury suffered or disease contracted in the line of duty.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2011).  If a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptomatology after service is required for service connection.  38 C.F.R. § 3.303(b) (2011).  Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2011). 

For certain chronic diseases, such as arthritis, a presumption of service connection arises if the disease is manifested to a degree of 10 percent within a year following discharge from active service.  38 U.S.C.A. § 1101, 1112, 1113 (West 2002); 38 C.F.R. § 3.307, 3.309 (2011).  Further, service connection may be granted for disability proximately due to or the result of a service-connected disability and where aggravation of a nonservice-connected disorder is proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310(a) (2011); Allen v. Brown, 7 Vet. App. 439 (1995) (en banc). 

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  See Degmetich v. Brown, 104 F. 3d 1328 (1997); see also Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107 (West 2002 & Supp. 2010); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The Board is charged with the duty to assess the credibility and weight given to evidence.  Wensch v. Principi, 15 Vet. App. 362, 367 (2001); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Indeed, the Court has declared that in adjudicating a claim, the Board has the responsibility to do so.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992). 

The appellant has asserted that while serving in South Vietnam, he was in an area that the subjected to repeated mortar blasts and explosions.  He avers that while he may never have been directly hit in the head with any object, he did feel the concussive reverberations resulting from those blasts and explosions.  He believes that as a result of those incidents, he now suffers from the residuals of a traumatic brain injury.  These residuals include "jumpiness, depression, and headaches."  

A review of the appellant's service medical records fails to reveal any complaints of or treatment for traumatic brain injury.  The records are negative for any findings that would suggest that the appellant experienced an incident in service, to include his service in Vietnam, that would suggest or insinuate that the appellant suffered from or experienced an event that would have induced a traumatic brain injury.  The Board further observes that it was not until the appellant filed his claim for VA compensation benefits, some twenty-eight years after service, that the appellant even insinuated or claimed that he was suffering from the residuals of traumatic brain injury.  A further look at the minimal amount of VA records that were produced prior to 2007 fails to reveal any complaints involving any type of traumatic brain injury residuals.  

In conjunction with his claim for benefits, the appellant underwent a specific VA Traumatic Brain Injury Examination in December 2009.  Prior to the exam, the appellant explained to the examiner that he was not complaining of any injury and that he was not even sure if he had an injury.  Instead, the appellant claimed that he was suffering from symptoms that might possibly be related to a traumatic brain injury.

The report indicates that the appellant complained about all generic symptoms that might be the product of a traumatic brain injury.  However, when he was questioned about specifics of the symptoms, the appellant answered with gene4ralizations and with a lack of specificity.  The examiner went on to physically exam the appellant in order to determine what, if any, residuals of a traumatic brain injury the appellant was suffering therefrom.  

Upon completion of the physical exam of the appellant, the examiner indicted that the appellant was indeed suffering from depression.  However, the examiner also stated that the psychiatric disorder was not related to a traumatic brain injury.  The examiner further concluded that the appellant was not suffering from any type of neurological symptoms or manifestations that could be attributed to a head injury or a traumatic brain injury.  This included recurrent headaches, neurological deficits, vertigo, hearing loss, etcetera.  

[It is noted that prior to the examination, the appellant had been granted service connection for posttraumatic stress disorder (PTSD).  After undergoing a PTSD examination in conjunction with his claim for an increased rating, the RO granted an increased rating for PTSD with symptoms of depression.]

In conjunction with this claim, the appellant's medical records have been obtained and included in the claims folder.  These include the records that were accomplished after the appellant submitted his claim for entitlement to service connection for the residuals of a traumatic brain injury.  A review of these medical records fails to show that the appellant has been treated for or diagnosed with a disability, disorder, or condition that could be classified or considered a residual or residuals of a traumatic brain injury.  No additional medical evidence has been submitted or obtained with respect to the appellant's claim for benefits. 

To review, the claims folder contains the appellant's assertions that he may (or may not) now suffer from the residuals of a traumatic brain injury, an opinion from a VA medical care provider that states that the appellant is not suffering from the residuals of a traumatic brain injury, service medical treatment records that fail to show findings suggestive that the appellant suffered from a traumatic brain injury while on active duty, and post-service medical treatment records that are negative for a diagnosis suggestive of a traumatic brain injury.  The Board must weigh the credibility and probative value of any available medical opinions, and in so doing, the Board may favor one medical opinion over the other.  See Evans v. West, 12 Vet. App. 22, 30 (1998) (citing Owens v. Brown, 7 Vet. App. 429, 433 (1995)); see also Wensch v. Principi, 15 Vet. App. 362, 368 (2001) (it is not error for the Board to favor the opinion of one competent medical expert over that of another when the Board gives an adequate statement of reasons and bases for doing so).  The Board must account for the evidence it finds persuasive or unpersuasive, and provide reasons for rejecting material evidence favorable to the claim.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994).  In determining the weight assigned to this evidence, the Board also looks at factors such as the health care provider's knowledge and skill in analyzing the medical data.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993). 

In Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008), the Court held that a claims file review, as it pertains to obtaining an overview of a service member's medical history, is not a requirement for private medical opinions.  A review of the claims file by a VA examiner, without more, does not automatically render the VA examiner's opinion competent or persuasive since the claims file is a tool to assist in familiarity for the physician with the claims file, and conversely a private medical opinion may not be discounted solely because the opining clinician did not review the claims file as there are other means by which a physician can become aware of critical medical facts, such as a history of treating the service member for an extended period of time and/or reviewing pertinent medical literature.  The relevant focus is not on whether the clinician had access to the claims file, but instead on whether the clinician was "informed of the relevant facts" in rendering a medical opinion.  Thus, when VA refers to facts obtained from review of the claims file as a basis for crediting one expert opinion over another, it is incumbent upon VA to point out those facts and explain why they were necessary or important in forming the appropriate medical judgment.  Certainly, the particular medical information contained in a claims file may have significance to the process of formulating a medically valid and well-reasoned opinion.  The Court further held that a medical opinion that contains only data and conclusions is not entitled to any weight and a review of the claims file cannot compensate for lack of the reasoned analysis required in a medical opinion, which is where most of the probative value of a medical opinion comes is derived.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  In sum, in Nieves-Rodriguez, the Court indicated that it is the factually accurate, fully articulated, sound reasoning for the conclusion, not the mere fact that the claims file was reviewed, that contributes probative value to a medical opinion. 

In this instance, there are no medical opinions, either governmental or private, that support the appellant's assertions.  In contrast to this lack of evidence, the VA medical care provider's opinion of December 2009 that concludes that the appellant is not suffering from the residuals of a traumatic brain injury.  The VA examiner's opinion was not equivocal.  That examiner was very specific and direct in the opinion he provided.  Based on the clarity and specificity provided in the VAA opinion, the VA examiner's opinion does not appear speculative or based on information that is second-hand.  See generally Bloom v. West, 12 Vet. App. 185 (1999) (a medical opinion based on speculation, without supporting clinical data or other rationale, does not provide the required degree of medical certainty).  See also 38 C.F.R. § 3.102 (2011)(when considering application of the benefit- of-the-doubt doctrine, reasonable doubt is one within the range of probability, as distinguished from pure speculation or remote possibility).  In other words, the VA examiner reviewed in detail the pertinent medical records, discussed the salient facts, and provided a complete rationale for all conclusions presented, as noted in the discussion above. 

Here, a medical expert has fairly considered all the evidence and his opinion may be accepted as an adequate statement of the reasons and bases for a decision when the Board adopts such an opinion.  Wray v. Brown, 7 Vet. App. at 493.  The Board does, in fact, adopt the VA examiner's opinion with addendum on which it bases its determination that service connection for the residuals of a traumatic brain injury is not warranted.  The Board attaches the most significant probative value to the VA health care provider's opinion as it is well reasoned, detailed, consistent with other evidence of record, and included an access to the accurate background of the service member.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000). 

With respect to the appellant's assertions, and those of his accredited representative, the Board must weigh the credibility and probative value of the evidence.  The Federal Circuit has held that lay evidence is one type of evidence that must be considered and competent lay evidence can be sufficient in and of itself.  The Board, however, retains the discretion to make credibility determinations and otherwise weigh the evidence submitted, including lay evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  This would include weighing the absence of contemporary medical evidence against lay statements. 

In Barr v. Nicholson, 21 Vet. App. 303 (2007), the Court indicated that varicose veins was a condition involving "veins that are unnaturally distended or abnormally swollen and tortuous."  Such symptomatology, the Court concluded, was observable and identifiable by lay people.  Because varicose veins "may be diagnosed by their unique and readily identifiable features, the presence of varicose veins was not a determination 'medical in nature' and was capable of lay observation."  Thus, the veteran's lay testimony regarding varicose vein symptomatology in service represented competent evidence. 

The Federal Circuit, in Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007), determined that lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition (noting that sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  The relevance of lay evidence is not limited to the third situation, but extends to the first two as well.  Whether lay evidence is competent and sufficient in a particular case is a fact issue. 

Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465 (1994), supra (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).  See Barr.

The Board does not doubt the credibility of the appellant in reporting his beliefs that he now suffers from conditions he believes may be the residuals of a traumatic brain injury that occurred while he was on active duty.  However, the matter at hand involves complex medical assessments that require medical expertise.  See Jandreau.  The appellant is not competent to provide more than simple medical observations.  He can report that he suffers from depression or headaches or even "jumpiness".  However, he is not competent to provide complex medical opinions regarding the etiology of any of the manifestations and he certainly cannot diagnosis himself as suffering from the residuals of a traumatic brain injury especially given the fact that he has admitted that he may not have actually experienced such an injury.  See Barr.  Thus, the lay assertions are not competent or sufficient. 

Moreover, even if the Board found that the appellant was competent to provide etiological opinions, and that his statements are credible, he has not provided any type of rationale for his conclusions.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  He has not discussed the fact that when he was given a discharge physical in service, he was not adjudged to be suffering from any type of traumatic brain injury residuals.  He has not provided any explanation as to why such an injury was not documented in service or why he has been equivocal as to whether he really suffered from said injury.  He has not provided an analysis as to why the VA examiner's opinion is faulty and without merit.  Accordingly, his statements are not entitled to any probative value.  Moreover, the Board finds the lapse in time after discharge from service to the showing, or in this case, the not showing, of the purported disorders to be highly probative evidence against the appellant's claim.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (a significant lapse in time between service and post-service medical treatment may be considered as part of the analysis of a service connection claim).  Therefore, it is the conclusion of the Board that the preponderance of the evidence is against the appellant's claim for entitlement to service connection for the residuals of a traumatic brain injury.  

Based on the foregoing discussion, the Board finds that the appellant's claim must be denied.  Hence, because of the facts discussed above, the preponderance of the objective medical evidence of record is against the claim.  Therefore, the benefit of the doubt doctrine is not for application herein, and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002 & Supp. 2010); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 


ORDER

Entitlement to service connection for the residuals of a traumatic brain injury is denied.  


REMAND

The other issue on appeal involves entitlement to service connection for a heart disability, to include hypertension, ischemic heart disease, and coronary artery disease, to include as being secondary to exposure to chemical dioxins.  The record reflects the RO initially denied service connection for hypertension.  Within one year of that action, the RO issued another rating action that found that service connection was not warranted for hypertensive heart disease and coronary artery disease.  These denials were based upon VA medical examinations performed in February 2010 and December 2010.  These reports confirmed the appellant's assertions that he was suffering from hypertensive heart disease.  Yet, despite the appellant's contention that the heart condition was related to service to include the appellant's exposure to chemical dioxins while stationed in Vietnam, a medical care provider has not provided either a positive or negative opinion concerning the etiology of said condition.  

The Board would note that a veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the Vietnam era, and has a disease listed in 38 C.F.R. § 3.309(e), shall be presumed to have been exposed during such service to an herbicide agent, such as Agent Orange, unless there is affirmative evidence to establish that he or she was not exposed to any such agent during that service.  See 38 C.F.R. § 3.307(a)(6)(iii).  If a veteran was exposed to chemical dioxins during active military, naval, or air service, certain specified diseases shall be service connected, if the requirements of 38 C.F.R. § 3.307(a) (2011) are met, even if there is no record of such disease during service.  38 C.F.R. § 3.309(e) (2011).  The list of diseases includes:  chloracne or other acneform disease consistent with chloracne, type 2 diabetes, Hodgkin's disease, chronic lymphocytic leukemia, multiple myeloma, non-Hodgkin's lymphoma, acute and subacute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers, and soft-tissue sarcoma.  See 38 C.F.R. § 3.309(e). 

The VA amended 38 C.F.R. § 3.309(e), see 75 Fed. Reg. 53202, effective August 31, 2010.  In that amendment, ischemic heart disease was added to the list of diseases associated with exposure to certain herbicide agents.  The intended effect of this amendment was to establish presumptive service connection for this disorder based on herbicide exposure.  Ischemic heart disease includes, but is not limited to, acute, subacute, and old myocardial infarction, atherosclerotic cardiovascular disease (including coronary spasm), coronary bypass surgery, and stable, unstable, and Prinzmetal's angina. 

The service records of the appellant clearly show that he served in the Republic of Vietnam and may have been exposed to chemical dioxins while stationed there.  Because a medical expert has not provided an opinion as to whether the service member now suffers from a cardiac disability that may be the result of his service in Vietnam (and chemical dioxin exposure), and since the VA is now required to fully adjudicate all permutations of a claim, it is the Board's belief that further development of this issue must be done prior to the Board issuing a decision on this particular issue.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (per curiam) (finding that where a service member's claim "identifies PTSD without more, it cannot be a claim limited only to that diagnosis, but must rather be considered a claim for any mental disability that may reasonably be encompassed" by the evidence of record); see also Mittleider v. West, 11 Vet. App. 181 (1998). 

Therefore, in order to give the appellant every consideration with respect to the present appeal, it is the Board's opinion that further development of the case is necessary.  This case is being returned to the RO via the Appeals Management Center (AMC) in Washington, D.C., and the appellant will be notified when further action on his part is required.  Accordingly, this case is REMANDED for the following action: 

1.  The RO/AMC should provide to the appellant all notification action required by the Veterans Claims Assistance Act of 2000, Pub. L. No. 106- 475, 114 Stat. 2096 (2000).  Any notice given, or action taken thereafter, must comply with current, controlling legal guidance. 

2.  The RO/AMC should contact the appellant and ask that he identify all sources of medical treatment received since his discharge from service to the present for any cardiac disorder (hypertension, coronary artery disease, etcetera), and to furnish signed authorizations for release to the VA of private medical records in connection with each non-VA source identified.  Copies of the medical records from all sources, including VA records, (not already in the claims folder) should then be requested.  Any response received should be memorialized in the appellant's claims folder. 

All records obtained should be added to the claims folder.  If requests for any private treatment records are not successful, the RO/AMC should inform the appellant of the nonresponse so that he will have an opportunity to obtain and submit the records himself, in keeping with his responsibility to submit evidence in support of his claim.  See 38 C.F.R. § 3.159 (2011). 

3.  The RO/AMC should afford the appellant a VA examination, by an appropriate specialist, to determine whether the service member now suffers from a cardiac disability, to include hypertension or ischemic heart disease, and if so, what the specific symptoms and manifestations are.  The examination should be accomplished by a doctor who has not previously treated or examined the appellant, if possible.  The claims folder is to be made available to the examiner before the examination, and the examiner is asked to indicate that he or she has reviewed the claims folder.  All necessary tests and studies should be conducted in order to render the diagnosis of the claimed disability.  Following an examination of the service member and a review of his medical records and history, the examiner is asked to express an opinion concerning whether the appellant now suffers from any type of cardiac disability, and the etiology of said condition.  

The examiner should specifically address whether it may be determined whether any found disability of the heart may be etiologically linked to the appellant's in-service exposure to chemical dioxins.  Additionally, the examiner should further provide a detailed opinion as to whether there is an etiological relationship between the appellant's service-connected psychiatric disorder and any found cardiac disorder.  Included in this analysis should be a discussion of whether a service-connected disability has aggravated the found cardiac disorder in accordance with Allen v. Brown, 7 Vet. App. 439, 448 (1995).  

It would be helpful if the examiner would use the following language, as may be appropriate:  "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood). 

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it. 

The examiner should not invoke the phrase "without resort to mere speculation" without first explaining the basis for such an opinion.  That is, if the examiner is unable to provide the requested opinion without resorting to speculation, the examiner must provide an explanation for the basis of that determination, for example, does the examiner lack the expertise to render such an opinion, or is some additional testing or information needed, and possibly available, that would permit an opinion.  If so, a qualified examiner should provide an opinion and/or the additional testing should be accomplished.  If the examiner cannot provide an opinion because it cannot be determined from current medical knowledge whether the appellant's heart condition was caused by or the result of military service (to include as being secondary to exposure to chemical dioxins), or the actual cause cannot be selected from multiple potential causes, this should be fully explained.  See Jones v. Shinseki, 23 Vet. App. 382, 390 (2010). 

The examiner must provide a comprehensive report including rationales for all opinions and conclusions, citing the objective medical findings leading to the examiner's conclusions.  Also, if the examiner indicates that his/her opinion is based on medical literature and treatises, the examiner must provide the names of those articles.  Additionally, it is requested that the examiner address the comment's of the appellant, i.e., that his current cardiac disorder must be the result of his military service or some incident therein.  The results proffered by the examiner must reference the complete claims folders and any inconsistent past diagnoses given. 

4.  Following completion of the foregoing, the AMC/RO must review the claims folder and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.  Specific attention is directed to the examination report.  If the examination report does not include fully detailed descriptions of pathology and all test reports, special studies or adequate responses to the specific opinion requested, the report must be returned for corrective action.  38 C.F.R. § 4.2 (2011).  See also Stegall v. West, 11 Vet. App. 268 (1998). 

5.  Thereafter, the RO/AMC should readjudicate the issue on appeal.  If the benefits sought on appeal remain denied, the appellant should be provided a supplemental statement of the case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claim for benefits, to include a summary of the evidence and applicable law and regulations considered pertinent to the issue currently on appeal.  An appropriate period of time should be allowed for response.  Thereafter, the case should be returned to the Board, if in order. 

The purpose of the examination requested in this remand is to obtain information or evidence (or both), which may be dispositive of the appeal.  Therefore, the appellant is hereby placed on notice that pursuant to 38 C.F.R. § 3.655 (2011) his failure to cooperate by attending the requested VA examination may result in an adverse determination.  See Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


